Citation Nr: 0932869	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  03-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection on a direct or secondary 
basis for a gland disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to 
December 1984.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to undertake certain 
procedural and evidentiary development, and following the 
AMC's attempts to complete the requested actions, the case 
has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

By its October 2007 action, the Board determined that the 
Veteran was seeking service connection on a direct and 
secondary basis for a glandular disorder based on his July 
2001 claim and that remand to the AMC was needed to 
effectuate certain development actions, among which was the 
conduct of a VA medical examination.  On remand, the VA 
Outpatient Clinic in Mare Island, California, advised the 
Veteran by way of correspondence, dated October 1, 2008, to 
report for a VA medical examination on October 9, 2008.  The 
record does not indicate that the Veteran failed to appear 
for the examination, but the examination report in its 
entirety is as follows:

REFERNCE NUMBER:  [redacted]

Based on the prospective (sic) of review of the 
patients (sic) C file and CPRS records there is 
no diagnosis of gland disorder.  

In sum, no physical examination of the Veteran appears to 
have been undertaken and, while it is not insignificant that 
no diagnosis of a gland disorder was noted by the examining 
physician based on his review of the claims folder and what 
apparently were treatment records, no rationale whatsoever 
was furnished and no reference was therein made to the 
notations in the record as to history of findings of a left 
lateral cervical lymph node (February 1985); one large node 
of the left post-cervical chain (August 1985); groin abscess 
(1996); palpable posterior cervical and anterior cervical 
lymph glands (September 2001); and resolving lympadenopathy 
of the groin and mild inguinal adenopathy (October 2001).  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Remand 
for corrective action is therefore required.  

Notice is also taken that, when the Veteran initiated his 
claim in July 2001, he reported that he had received VA 
outpatient medical treatment for the previous two years for 
his glandular condition, which he then characterized as 
manifestations of skin irritation and swelling of the glands 
and lymph nodes in all hair regions.  Such treatment was 
noted to have been obtained at the Vancouver Clinic of the 
VA's Medical Center in Portland, Oregon.  It is not clear 
whether any request for those records was ever made to obtain 
any pertinent treatment records compiled at that facility, 
and on remand, attempts are needed to secure all pertinent 
records from the above-referenced medical center and its 
supporting clinics.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, to include notifying him of the 
information and evidence still needed to 
substantiate his claims for direct and 
secondary service connection for a gland 
disorder, including the most recent 
amendment to 38 C.F.R. § 3.310.  The 
Veteran should again be advised of his 
right to request assistance from VA in 
obtaining the needed evidence and 
information to substantiate his claim for 
VA compensation.

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.

2.  Obtain from VA all pertinent records 
of treatment compiled at the VA Medical 
Center in Portland, Oregon, including the 
Vancouver Clinic, since the veteran's 
discharge from service, but particularly 
for the period from 1999 to 2001.  Once 
obtained, such records should be made a 
part of the veteran's claims folder.  
Attempts to obtain these records must 
continue until such records are obtained 
or until such time as the AMC concludes 
in writing that the records do not exist 
or that further attempts to obtain them 
would be futile.  Notice to the Veteran 
of the foregoing must be provided in 
accordance with 38 C.F.R. § 3.159(e) 
(2008), and he must then be afforded an 
opportunity to respond.

3.  Thereafter, the Veteran should be 
afforded a VA endocrine examination for 
the purpose of determining the nature and 
etiology of a claimed glandular disorder.  
The claims folder in its entirety should 
be made available to the examiner and the 
report of the requested examination 
should include a notation as to whether 
the claims folder was received and 
reviewed by the examiner.  

(a) Following a review of the claims 
file, obtaining a history, the 
physical examination, and any 
diagnostic tests that is deemed 
necessary, the examiner must record 
whether there is a current diagnosis 
of a gland disorder.  

(b) If there is a showing of a gland 
disorder, at present or at any time 
during the period since July 2001, 
the examiner is asked to offer a 
medical opinion as to whether it is 
at least as likely as not (50 
percent or greater degree of 
probability) that any gland disorder 
of the veteran began during his 
period of military service from 
December 1980 to December 1984 or is 
causally linked to any incident of 
such service?

(c) A medical opinion is also sought 
from the VA examiner, if he or she 
determines that there is a gland 
disability shown at any time from 
July 2001 to the present, as to 
whether it is at least as likely as 
not (50 percent or greater degree of 
probability) that the veteran's 
service connected dissecting scalp 
cellulitis with keloid formation and 
alopecia caused or aggravated his 
gland disorder?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is also informed that 
"aggravation" for VA legal purposes is 
defined as a chronic worsening of the 
underlying disability, beyond its natural 
progression, versus a temporary flare-up 
of symptoms.

If the clinician finds that a gland 
disorder was aggravated by service-
connected dissecting scalp cellulitis 
with keloid formation and alopecia, to 
the extent that is possible, the 
clinician is requested to provide an 
opinion as to approximate baseline level 
of severity of the disability (e.g., 
mild, moderate) before the onset of 
aggravation.

The clinician is requested to provide a 
rationale for any opinion expressed.  The 
clinician is further advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.

4.  Lastly, readjudicate the issue of 
direct and secondary service connection 
for a gland disorder, based on all the 
evidence of record and all governing law 
and regulations.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




